Citation Nr: 1228499	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  07-37 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R.D.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The appellant had active service from August 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In June 2010, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The case was previously before the Board in August 2010 wherein the Board denied the benefit sought on appeal.  The appellant appealed the Board's August 2010 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2010, the VA's Office of General Counsel, representing the Secretary of VA, filed a Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order in February 2011, granting the Motion, and returned the case to the Board.

The case was again before the Board in June 2011.  In June 2011, the Board reopened the Veteran's claim of entitlement to service connection for a low back disability and remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low back disability.

In a remand, dated in June 2011, the Board ordered that the Veteran be afforded a VA medical examination regarding the etiology of his back disability.  The Board noted that the January 2005 private treatment record reflects that the appellant had degenerative disc disease of the lumbar spine, confirmed by X-rays.  The July 2005 X-ray report also indicated that there were disc degenerative changes.  The Board reported that the appellant's service treatment records reflect that he was treated for low back pain in service.  A February 1969 service medical report reflected that the appellant had a diagnosis of pain in his back (spondylolysis, bilateral, L5) which existed prior to entry into service and was not permanently aggravated by service beyond the normal progression of the disease.  The Board reported that although the appellant reported that his low back pain pre-existed service, it was not noted on his November 1967 entrance examination report.  Private treatment records and VA treatment records were noted to reflect that the appellant reported that he has had back pain since service.  The Board reported that the Veteran was competent to report symptoms of low back pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board ordered that the Veteran be scheduled for an appropriate VA examination to determine whether it is at least as likely as not (likelihood of at least 50%) that the appellant has a low back disability, to include degenerative disc disease, that is etiologically related to his active service.  The Board further requested that the examiner provide an opinion as to whether, taking into account the appellant's full medical history, there is clear and convincing evidence that the appellant's current low back disability existed prior to service and that if the examiner found that the appellant's current low back disability existed prior to service, an opinion be provided as to whether there is clear and convincing evidence that the disability was not aggravated (chronic worsening of underlying condition beyond natural progression as opposed to temporary flare-up of symptoms) by service.

Subsequent to the Board remand, the Veteran was afforded a VA medical examination in August 2011.  After examination the examiner opined that the issues could not be resolved without resort to mere speculation.  The examiner noted that the minimal trauma described as the inciting incident and the minimal findings on X-ray are so out of proportion to the symptoms that the examiner could not convincingly ascribe the present problem to military trauma.  The examiner indicated that the c-file was not present and that "more available evidence could cause a change."  Subsequently, in an addendum, dated in January 2012, the examiner stated:

c-file reviewed.  There is evidence of ongoing low back pain with objective findings much less marked than subjective findings.  Xrays in service showed L5 spondylololysis which was epts.  The pro

The Board notes that the addendum appears to have been cut off.

The Board notes that as the addendum to the August 2011 examination, dated in January 2012, appears to be incomplete, remand is necessary to obtain the complete addendum.  In addition, the Board notes that the examiner provided no opinion regarding whether there was clear and convincing evidence that the Veteran's low back disability preexisted service and, if so, whether there was clear and convincing evidence that the Veteran's low back disability was not aggravated by service.  As such, if after obtaining the complete addendum the RO determines that these questions have not been addressed or if attempts to obtain the complete addendum are not successful, the Veteran must be afforded another VA medical examination.  

Since the claims file is being returned it should be updated to include VA treatment records compiled since July 2008.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since July 2008.

2.  Attempts must be made to obtain and associate with the claims file the complete examination report addendum dated in January 2012.

Following the completion of the above, determine whether the examiner adequately discussed the following:

Whether it is at least as likely as not (likelihood of at least 50%) that the appellant has a low back disability, to include degenerative disc disease, that is etiologically related to his active service. 

The examiner should also provide an opinion as to whether, taking into account the appellant's full medical history, there is clear and convincing evidence that the appellant's current low back disability existed prior to service.

If the examiner finds that the appellant's current low back disability existed prior to service, the examiner should provide an opinion as to whether there is clear and convincing evidence that the disability was not aggravated (chronic worsening of underlying condition beyond natural progression as opposed to temporary flare-up of symptoms) by service.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  

It would be helpful if the examiner would use the following language, as may be appropriate: 'more likely than not' (meaning likelihood greater than 50%), 'at least as likely as not' (meaning likelihood of at least 50%), or 'less likely than not' or 'unlikely' (meaning that there is a less than 50% likelihood).

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner is unable to provide an opinion without resorting to speculation, the examiner should explain why a definitive opinion cannot be provided.

If the examiner did not provide adequate responses to the above indicated questions, the claims file should be returned to the examiner for preparation of another addendum.  If the examiner determines that another VA medical examination is necessary to provide responses to the questions or the examiner is unavailable to provide responses to the questions, the Veteran must be scheduled for another VA medical examination.  If attempts to obtain the complete addendum are not successful, the Veteran must be afforded another VA medical examination addressing the above indicated questions.

3.  Thereafter, readjudicate the claim of entitlement to service connection for a low back disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

